DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, Figures 1A-10, (two razor faces, an initial starting position bar),
Species B, Figures 11-12, (a one way spring detent face rotating system),
Species C, Figures 13-17A-B, (a two way spring detent face rotating system, with the spring on the support/pin),
Species D, Figures 18-24, (a range limiting bar on a pin/support),
Species E, Figures 25-27, (two razor face, pivotable handle),
Species F, Figures 28-37, (shaving aid dispenser),
Species G, Figures 38-45 and 53, (three razor face),
Species H, Figures 46-52 and 54, (two face razor with multiple pivots points in the handle),
Species I, Figures 55-56, (magnet initial starting position mechanism),
Species J, Figures 57-64, (magnet pivoting mechanism in the arms),
Species K, Figures 65-69, (spring pivoting mechanism in the arms),
Species L, Figures 70-76, (coil spring pivoting mechanism in the arms),
Species M, Figures 77-78, (attractive magnet handle connection),
Species N, Figures 79-83, (repulsive magnet handle connection with a hovering mechanism),
Species O, Figures 84-92, (cartridge pin lock in the arm in the support arms),

Species Q, Figures 98-102, (handle magnet for front to back pivoting system),
Species R, Figures 103-105, (yoke magnet and central magnets set for cartridge biasing),
Species S, Figures 106-110, (circular magnet in the arms for pivoting and a cartridge magnet for control),
Species T, Figures 111-113 and 117-120, (multiple pivoting points in the handle using stacked ring magnets),
Species U, Figures 114-116, (a side to side rotating mechanism using adjacent circular magnets),
Species V, Figures 121-126, (multiple pivoting point handle using cam and ring magnets system),
Species W, Figures 127-128, (one small magnet on the arm and space apart magnets in the cartridge),
Species X, Figures 129-130 and 132-133, (an elongated magnet on the arm with a hole and an elongated magnet on the cartridge),
Species Y, Figures 131, (attractive circle magnets on the arm and the cartridge),
Species Z, Figures 134-135, (a single arm with a rod through the cartridge and magnets in the arm),
Species AA, Figures 136-137 and 182, (U-shape magnet on the arm),
Species BB, Figures 138, (detachable arms),
Species CC, Figures 139-140, (C-shape magnet on the arm and pivoting magnets),

Species EE, Figures 144A-146C, (support pivoting system),
Species FF, Figures 147-150, (arm limiting post, pivoting magnet and side to side pivoting magnets),
Species GG, Figures 151-157B, (blade clips),
Species HH, Figures 158-163, (magnetic connected cartridge in a pivotable frame),
Species II, Figures 164-168, (snap fit connected cartridge in a pivotable frame),
Species JJ, Figures 169-181, (repulsive and attractive magnetic handle connection),
Species KK, Figures 183-186, (magnetic connected handles with other tools),
Species LL, Figures 187-199, (magnetic connected handles with a pin and slot limiting system),
Species MM, Figures 200-216, (one sided razor with cartridge pin limited system and magnets),
Species NN, Figures 217-225 and 280, (two sided razor with cartridge pin limited system and magnets),
Species OO, Figures 226-228, (handle pivot lock system on the top),
Species PP, Figures 229-237, (handle pivot lock system on the side),
Species QQ, Figures 238-244, (side to side pin pivoting system),
Species RR, Figures 245-249, (spherical post handle connection),
Species SS, Figures 250-256, (spherical post handle connection with a pivoting pin),
Species TT, Figures 257-263, (pendulum magnet pivoting system),
Species UU, Figures 264-267, (linkage pivoting system),

Species WW, Figures 272-277, (magnet used for connection the cartridge on the movable frame the used for pivot),
Species XX, Figures 281-284, (spherical post handle connection with a pivoting pin and magnetic pivoting system and magnets in the arm for pivoting),
Species YY, Figures 285-286, (spherical post handle connection with a pivoting pin and magnetic pivoting system and magnets in the middle for pivoting),
The species A-YY are independent or distinct because, as disclosed above, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Although some feature maybe called the same thing and perform similar functions (such as pivoting the handle or pivoting the cartridge), but the unique design and how to achieve that function of each embodiment is not obvious variants of each other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
B) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

D) The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches. Each of the species include a special combination of features that is different from another species and would be burdensome to search different combination of features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Paul Kroon on 7/27/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/03/2021
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724